DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species II in the reply filed on 12/9/2021 is acknowledged.  Claims 9-12 are withdrawn.  Claims 1-8 are examined below.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because :
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baer (U.S. Patent No. 3,765,556).
Regarding claim 1, Baer discloses a foldable structure (Figs. 1-5) capable of being a building system comprising  a base (12); a pair of side walls (18) each side, each of the side walls coupled to the base; and a pair of roof panels (20), each roof panel coupled to one of the side walls.
Regarding claim 2, Baer discloses four corner members (38) coupled to the base, each corner member comprising a slot (88) positioned above a floor plane of the base and orthogonal to the floor plane of the base.
Regarding claim 3, Baer discloses a pair of pins (84, Fig. 4) configured to engage the slots at opposite corners of the base, the pair of pins integrated into the side wall and positioned distal to each other.
Regarding claim 4, Baer discloses wherein the pins are configured to couple the side walls to the base (Figs. 1-3).
Regarding claim 5, Baer discloses the pins (84) are permanently engaged in the slots, whereby the side wall cannot be uncoupled from the base (Fig. 3).
Regarding claim 6, Baer discloses the pins are configured to move up and down in the slots and are configured to rotate within the slots (Fig. 4).  The Examiner considers the pins capable of moving up and down to a degree within the tolerance space of the opening (88). 
Regarding claim 7, Baer discloses the foldable building system is configured to move between a folded configuration to a built configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 1-3).
Regarding claim 8, Baer discloses the foldable building system is configured to move between a built configuration to a folded configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633